Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-3 and 9-11 are amended.
Claims 1-24 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-8), machine (claims 17-24), and article of manufacture (claims 9-16).  Accordingly, claims 1-24 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims include limitations that recite at least one abstract idea. 
Claim 1
A method comprising: 
-extracting a plurality of facts from a medical text using a plurality of models, wherein extracting using the plurality of models comprises analyzing the medical text in a plurality of iterations in which different models are applied in different iterations, the plurality of iterations comprising a first iteration and a second iteration, the extracting comprising operating at least one computer processor to carry out acts of: 
-applying in the first iteration and to at least a portion of the medical text, a first model that extracts at least one first medical fact, wherein the at least one first medical fact is linked to at least first text in the at least a portion of the medical text; and 
-applying in the second iteration and to the first text to which the first medical fact is linked, a second model that extracts at least one second fact that is an attribute of the at least one first medical fact, 
-wherein the first and second models are applied using the at least one computer processor.
Claim 17
An apparatus comprising:
-at least one processor; and
-at least one memory storing processor-executable instructions that, when executed by the at least one processor, perform a method comprising:
	A) applying, to at least a portion of the medical text, a first model that extracts at least one first medical fact, wherein the at least one first medical fact is linked to at least first text in the at least a portion of the medical text; and
	B) applying a second model to the first text, wherein the second model extracts at least one second fact that is an attribute of the at least one first medical fact.
	Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because analyzing a text and ascertaining facts can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1
A method comprising: 
-extracting a plurality of facts from a medical text using a plurality of models, wherein extracting using the plurality of models comprises analyzing the medical text in a plurality of iterations in which different models are applied in different iterations, the plurality of iterations comprising a first iteration and a second iteration, the extracting comprising operating at least one computer processor to carry out acts (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) of: 
-applying in the first iteration and to at least a portion of the medical text, a first model that extracts at least one first medical fact, wherein the at least one first medical fact is linked to at least first text in the at least a portion of the medical text; and 
-applying in the second iteration and to the first text to which the first medical fact is linked, a second model that extracts at least one second fact that is an attribute of the at least one first medical fact, 
-wherein the first and second models are applied using the at least one computer processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
Claim 17
An apparatus comprising:
-at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 61-62 (any type of computer)); and
-at least one memory storing processor-executable instructions (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 61-62) that, when executed by the at least one processor, perform a method comprising:
	A) applying, to at least a portion of the medical text, a first model that extracts at least one first medical fact, wherein the at least one first medical fact is linked to at least first text in the at least a portion of the medical text; and
	B) applying a second model to the first text, wherein the second model extracts at least one second fact that is an attribute of the at least one first medical fact.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 9 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 9 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
	Claims 2-3, 10-11, 18-19: The claim specifies passing medical facts from one model to another model, which is a mental process.
	Claim 4, 12, 20: The claim specifies extracting from a group, which is a mental process.
	Claims 5-6, 13-14, 21-22: The claim specifies extracting specific facts regarding medications, which is a mental process.
	Claim 7, 15, 23: The claim specifies the second fact extracted includes laterality of the problem, which is a mental process.
	Claim 8, 16, 24: The claim specifies the fact extracted is a negation of the first medical fact, which is a mental process.
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 9, and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as extracting information using a computer, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
	Therefore, whether taken individually or as an ordered combination, claims 1-24
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 9-16 recite a 'computer readable storage medium'.  None of the claims, specification or record disclose that the claimed 'computer readable storage medium' is a non-transitory medium. The Examiner asserts that the claimed 'computer readable storage medium' can be a transitory signal, which is non-statutory.  The Examiner suggests that Applicant replace 'computer readable storage medium' with 'non-transitory computer readable storage medium' or clarify that the 'computer readable storage medium' is non-transitory either in the specification or on the record.  In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18)(“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).
Response to Arguments
Applicant has acknowledged the IDSs submitted and the previous statement was regarding a form submitted separately.  Please disregard the notice from Office Action 11/3/2021
Applicant’s terminal disclaimer filed 1/27/2022, with respect to Double Patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection has been withdrawn. 
Applicant’s arguments, see pg. 2-6, filed 1/27/2022, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-24 has been withdrawn. 
Applicant’s arguments, see pg. 11-13, filed 1/27/2022, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-24 has been withdrawn.
Applicant's arguments filed for claims 1-24 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Examiner has provided an updated rejection in light of the new amendment, which should address the issues raised by the Applicant in sections A and B under 35 U.S.C. 101 arguments.
Applicant argues that the present claim improves the manner of extracting medical facts from medical text.  Examiner disagrees.  The present invention uses computer in its ordinary capacity to extract information and therefore does not improve the manner of extracting facts.
Applicant argues that the specification identifies a technical problem and a technical solution.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology.  The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnan et al. – U.S. Patent No. 7,653,227 – Teaches hierarchal modeling to classify medical information.
Dejori – U.S. Patent No. 9,996,670 – Teaches extracting medical information from clinical decision support document.
Yegnanarayanan – U.S. Publication No. 2018/0308583 – Teaches hypothesis for medical facts using extraction models.
R. Romano, L. Rokach and O. Maimon, "Cascaded Data Mining Methods for Text Understanding, with medical case study," Sixth IEEE International Conference on Data Mining - Workshops (ICDMW'06), 2006, pp. 458-462 – Teaches extracting relevant information from clinical reports.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626